NOBLE, J.,
concurring:
I concur with the majority that Appellant did not frame his writ petition as a request for a writ granting separate relief on the bond order. But while he did not request it with sufficient particularity, it is clear to me that the Appellant did intend for the Court to set aside the bond order. Because the writ process is highly specific, and is an extraordinary remedy, I do agree that the Court should not address only a part of Appellant’s argument that was made primarily to argue that the trial court was biased and should be removed.
As discussed above, Appellant presented several legal arguments to the Court of Appeals for why the trial court should not have issued the bond, and he made reference to vacating the order. At one point in his petition, he directly requested that the order be vacated, and at another, he discussed the possibility of the court vacating the order but stated that it would not solve the underlying problem of Judge George’s alleged bias against him. Appellant repeated most of these arguments verbatim in his brief to this Court, although he appears to have dropped his claim under the Eighth Amendment. But, even though he did not properly make the bond order the subject of the writ, I believe it is appropriate to comment on that order.
The trial court’s order was as follows: [T]he Court orders Mr. Lee to post a $7,500 bond effective immediately, which shall be held with the clerk. This bond is to ensure that the costs of the proceedings and any future award of attorney fees will be met. No motions will be called or taken under submission until the bond is posted, unless the Court orders otherwise.
Thus it appears that during the pen-dency of the appeal, Appellant would be barred from filing motions that might be meritorious without posting a significant bond. And there is some danger that such motions could become moot by the time the bond was lifted at the end of the appellate process. As an example, with the bond requirement in place, Appellant could be prevented from filing a meritorious emergency motion dealing with some issue that needed to be addressed right away simply because he could not come up with the $7,500 bond in time.
Once a petitioner has shown that he has suffered an injury for which there is no adequate remedy on appeal, he will usually have to demonstrate that “great and irreparable injury” will result if the petition for a writ is not granted. Bender, 343 S.W.2d at 801. In the alternative, he may show that the case falls within the class of “special cases,” for which the required showing is that the lower court’s error will lead to “a substantial miscarriage of justice” and correction of the error is necessary “in the interest of orderly judicial administration.” Id.
*37Appellant has not demonstrated that he will suffer a specific irreparable injury, but this case could be analyzed under the “special cases” category. When a court finds that a writ action falls within the special eases category, “the court is recognizing that if it fails to act the administration of justice generally will suffer the great and irreparable injury.” Id. Here, the imposition of the bond implicates Appellant’s right to access to the courts.
But while a litigant may be subject to sanctions after the fact for filing frivolous or vexatious pleadings or motions, CR 11, there are few pre-filing requirements. The trial court in this case imposed the requirement that Appellant pay a large bond before filing any additional motions or actions. But the Appellant has been allowed to proceed as an indigent.
The Court of Appeals held that the $7,500 bond was “reasonably limited in scope so as not to deprive petitioner meaningful access to the court,” relying on federal cases that approved similar pre-filing restrictions. But only a handful of courts have used the pre-filing restriction that is being used in this case: requiring a litigant to post a bond before any more filings will be accepted. E.g., Student Loan Marketing Association v. Hanes, 181 F.R.D. 629, 688 (S.D.Cal.1998) (requiring a $5,000 bond because of “frivolous and impertinent legal arguments and conclusory factual assertions not supported by the record or any sworn statement”); Washington v. Alaimo, 984 F.Supp. 1395, 1400 (S.D.Ga. 1996) (requiring a $1,500 “contempt bond” because of many frivolous and vulgar motions). The use of a “contempt bond” or “Rule 11 bond” appears to be unusual but not completely unprecedented in other jurisdictions.
The question then would be whether this type of bond is an “appropriate sanction” available to Kentucky courts to be used against pro se litigants. Under CR 11, by signing a document filed with the court, a party affirms that the pleading or motion is grounded in fact and law and that it is not being filed for “any improper purpose,” such as harassment, unnecessary delay, or “needless increase in the cost of litigation.” The rule applies to both lawyers and self-represented litigants who sign documents filed with the court. If a filing violates this rule, the court “upon motion or upon its own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney’s fee.” CR 11 (emphasis added). It should be noted, however, that any sanctions are post-filing, not a prior restraint.
The right of access to the courts is fundamental to our system of justice. Section 14 of the Kentucky Constitution provides: “All courts shall be open, and every person for an injury done him in his lands, goods, person or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay.” This provision has appeared in each of Kentucky’s Constitutions. Ky. Const. of 1850, art. XIII, § 15; Ky. Const. of 1799, art. X, § 13; Ky. Const. of 1792, art. XII, § 13. (statements of Robert Rodes).
It appears that a Kentucky appellate court has not addressed the use of a “contempt bond,” but in cases about similar restrictions, Kentucky courts have recognized the importance of access to the courts. See Collins v. Combs, 320 S.W.3d 669 (Ky.2010) (affirming order prohibiting litigant from physically entering certain courts because of his threatening behavior *38in the past, but noting that the order did not impede his ability to file pleadings with the court because the clerk was directed to accept pleadings by mail, fax, or email); Lattanzio v. Joyce, 308 S.W.3d 723, 726-27 (Ky.App.2010) (reversing trial court’s order that litigant could only proceed under supervision of a licensed attorney and recognizing importance of right to represent oneself in court).
Because of the fundamental nature of the right of access to the courts, restrictions on a litigant’s ability to file motions must be approached with great caution.
The type of bond issued in this case is wholly prospective. The trial court is prejudging Appellant’s future motions and determining that they will likely be frivolous or repetitive. However, there is a real possibility that prospective restrictions will foreclose meritorious motions. See In re McDonald, 489 U.S. 180, at 187-88, 109 S.Ct. 993, 103 L.Ed.2d 158 (1989) (Brennan, J., dissenting) (dissenting from order prohibiting litigant from filing any more petitions informa pauperis and noting the possibility that such a restriction could close the Court’s doors to a litigant with a meritorious claim); In re Sindram, 498 U.S. 177, 182, 111 S.Ct. 596, 112 L.Ed.2d 599 (1991) (Marshall, J., dissenting) (dissenting from a similar order and discouraging the Court from “presum[ing] in advance that prolific indigent litigants will never bring a meritorious claim”).
There is little doubt that requiring a bond can have a strong deterrent effect. For many pro se litigants, a bond requirement would completely bar them from filing any new motions with the court because they could not afford the bond. Placing such a heavy burden on a litigant before he has even filed additional motions with the court is in opposition to our history and tradition of keeping the courts’ doors open to all.
I recognize that the trial court’s order was motivated by its understandable frustration with Appellant’s 'willingness to file repetitive and frivolous motions, with the fact that the $70,000 in attorney fees that had already been awarded to Stanley apparently had no effect on Appellant’s approach to the litigation, with the negative effects of Appellant’s tactics on his children (such as the interruption of their therapy because of Appellant’s unfounded complaints against their therapist), and with the waste of the court’s and Stanley’s resources.
But it is important to note that the trial court has the ability to respond to any abuses and to protect the court’s resources by using other sanctions under CR 11 and the court’s contempt powers. For example, the trial court could find that by filing a new frivolous or repetitious motion, Appellant violated CR 11, and the court could impose a monetary fine and hold the Appellant in contempt if he did not pay it.
It may seem easier and cleaner to prevent Appellant from filing any more motions unless a bond is posted. But the right of litigants to present claims to a court, and the danger of foreclosing a meritorious claim must always be considered. The trial courts are well equipped to deal with frivolous filings without the use of a prospective bond requirement. In this case, for example, it appears that the large majority of Appellant’s motions were mer-itless and could be denied outright by the court. Such motions will not take up much of the court’s resources.
I have engaged in this discussion because I do not want future readers of this case to assume that because this Court has not ordered the bond order in this case to be vacated by a writ that such orders are acceptable. That question remains for an*39other day, but there are clearly legal questions about the propriety of such an order.
SCOTT, J., joins.